Exhibit 10.73

 

EXECUTION

 

AMENDED AND RESTATED GUARANTY

 

AMENDED AND RESTATED GUARANTY, dated as of August 13, 2014, made by Private
National Mortgage Acceptance Company, LLC, a Delaware limited liability company
(“Guarantor”), in favor of Bank of America, N.A. (“Buyer”).

 

WHEREAS, the Guarantor previously entered into a Guaranty, dated as of March 17,
2011 (the “Existing Guaranty”) in favor of the Buyer; and

 

WHEREAS, the parties have requested that the Existing Guaranty be amended and
restated, in its entirety, on the terms and subject to the conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth the parties hereto agree as follows:

 

RECITALS

 

Pursuant to the Master Repurchase Agreement, dated as of March 17, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”), among PennyMac Loan Services, LLC (“Seller”), Guarantor
and Buyer, Buyer has agreed from time to time to enter into transactions in
which Seller agrees to transfer to Buyer Mortgage Loans against the transfer of
funds by Buyer, with a simultaneous agreement by Buyer to transfer to Seller
such Mortgage Loans at a date certain or on demand, against the transfer of
funds by Seller.  Each such transaction shall be referred to herein as a
“Transaction”.  It is a condition precedent to the obligation of Buyer to enter
into Transactions under the Repurchase Agreement that Guarantor shall have
executed and delivered this Guaranty to Buyer.

 

Pursuant to the Mortgage Loan Participation Purchase and Sale Agreement, dated
as of August 13, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Purchase and Sale Agreement”), among Seller, Guarantor
and Buyer, Buyer has agreed to purchase certain participation certificates
representing 100% beneficial ownership interests in certain residential mortgage
loans from the Seller.

 

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Repurchase Agreement and to enter into Transactions thereunder
and to enter into the Purchase and Sale Agreement, Guarantor hereby agrees with
Buyer, as follows:

 

1.                                      Defined Terms.

 

(a)                                 Unless otherwise defined herein, terms which
are defined in the Repurchase Agreement or the Purchase and Sale Agreement, as
applicable, and used herein are so used as so defined.

 

(b)                                 For purposes of this Guaranty, “Obligations”
shall mean all obligations and liabilities of Seller to Buyer, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, or out of or in connection with the
Repurchase Agreement and any other Program Agreements and the Purchase

 

--------------------------------------------------------------------------------


 

and Sale Agreement and any other Program Documents and any other document made,
delivered or given in connection therewith or herewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees and disbursements of counsel
to Buyer that are required to be paid by Seller pursuant to the terms of the
Program Agreements and the Program Documents and costs of enforcement of this
Guaranty) or otherwise.

 

2.                                      Guaranty.

 

(a)                                 Guarantor hereby unconditionally and
irrevocably guarantees to Buyer the prompt and complete payment and performance
by Seller when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.

 

(b)                                 Guarantor further agrees to pay any and all
expenses (including, without limitation, all fees and disbursements of counsel)
which may be paid or incurred by Buyer in enforcing, or obtaining advice of
counsel in respect of, any rights with respect to, or collecting, any or all of
the Obligations and/or enforcing any rights with respect to, or collecting
against, Guarantor under this Guaranty.  This Guaranty shall remain in full
force and effect until the later of (i) the termination of the Repurchase
Agreement, (ii) the termination of the Purchase and Sale Agreement or (iii) the
Obligations are paid in full, notwithstanding that from time to time prior
thereto Seller may be free from any Obligations.

 

(c)                                  No payment or payments made by Seller or
any other Person or received or collected by Buyer from Seller or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of Guarantor hereunder which shall, notwithstanding any such
payment or payments, remain liable for the amount of the outstanding Obligations
until the outstanding Obligations are paid in full.

 

(d)                                 Guarantor agrees that whenever, at any time,
or from time to time, Guarantor shall make any payment to Buyer on account of
Guarantor’s liability hereunder, Guarantor will notify Buyer in writing that
such payment is made under this Guaranty for such purpose.

 

3.                                      Right of Set-off.  Buyer is hereby
irrevocably authorized at any time and from time to time without notice to
Guarantor, any such notice being hereby waived by Guarantor, to set off and
appropriate and apply any and all monies and other property of Guarantor,
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by Buyer of any affiliate thereof to or for
the credit or the account of Guarantor, or any part thereof in such amounts as
Buyer may elect, on account of the Obligations and liabilities of Guarantor
hereunder and claims of every nature and description of Buyer against Guarantor,
in any currency, whether arising hereunder, under the Repurchase Agreement or
the Purchase and Sale Agreement or otherwise, as Buyer may elect, whether or not
Buyer has made any demand for payment and although such Obligations and
liabilities and claims may be contingent or unmatured. Buyer shall notify

 

2

--------------------------------------------------------------------------------


 

Guarantor promptly of any such set-off and the application made by Buyer,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of Buyer under this paragraph are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which Buyer may have.

 

4.                                      Subrogation.  Notwithstanding any
payment or payments made by Guarantor hereunder or any set-off or application of
funds of Guarantor by Buyer, Guarantor shall not be entitled to be subrogated to
any of the rights of Buyer against Seller or any other guarantor or any
collateral security or guarantee or right of offset held by Buyer for the
payment of the Obligations, nor shall Guarantor seek or be entitled to seek any
contribution or reimbursement from Seller or any other guarantor in respect of
payments made by Guarantor hereunder, until all amounts owing to Buyer by Seller
on account of the Obligations are paid in full and the Repurchase Agreement or
the Purchase and Sale Agreement, as applicable, is terminated.  If any amount
shall be paid to Guarantor on account of such subrogation rights at any time
when all of the Obligations shall not have been paid in full, such amounts shall
be held by Guarantor for the benefit of Buyer, segregated from other funds of
Guarantor, and shall, forthwith upon receipt by Guarantor, be turned over to
Buyer in the exact form received by Guarantor (duly indorsed by Guarantor to
Buyer, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as Buyer may determine.

 

5.                                      Amendments, etc. with Respect to the
Obligations.  Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against Guarantor, and without notice to or
further assent by Guarantor, any demand for payment of any of the Obligations
made by Buyer may be rescinded by Buyer, and any of the Obligations continued,
and the Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by Buyer, and the Repurchase Agreement, and the other Program
Agreements, and the Purchase and Sale Agreement, and the other Program
Documents, and any other document in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, pursuant to its terms
and as Buyer may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by Buyer for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released.  Buyer
shall have no obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Obligations or for this Guaranty or any
property subject thereto.  When making any demand hereunder against Guarantor,
Buyer may, but shall be under no obligation to, make a similar demand on Seller
and any failure by Buyer to make any such demand or to collect any payments from
Seller or any release of Seller shall not relieve Guarantor of its obligations
or liabilities hereunder, and shall not impair or affect the rights and
remedies, express or implied, or as a matter of law, of Buyer against
Guarantor.  For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

 

6.                                      Guaranty Absolute and Unconditional.

 

(a)                                 Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by Buyer upon this Guaranty or acceptance of this Guaranty;
the Obligations, and any of them, shall conclusively be deemed

 

3

--------------------------------------------------------------------------------


 

to have been created, contracted or incurred, or renewed, extended, amended or
waived in reliance upon this Guaranty; and all dealings between Seller or
Guarantor, on the one hand, and Buyer, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty.  Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon Seller or the Guaranty with
respect to the Obligations.  This Guaranty shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (i) the
validity or enforceability of the Repurchase Agreement, the other Program
Agreements, the Purchase and Sale Agreement, the other Program Documents, any of
the Obligations or any collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by Buyer,
(ii) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by Seller
against Buyer, or (iii) any other circumstance whatsoever (with or without
notice to or knowledge of Seller or Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of Seller for the
Obligations, or of Guarantor under this Guaranty, in bankruptcy or in any other
instance.  When pursuing its rights and remedies hereunder against Guarantor,
Buyer may, but shall be under no obligation, to pursue such rights and remedies
that they may have against Seller or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by Buyer to pursue such other rights or remedies or to
collect any payments from Seller or any such other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of Seller or any such other Person or any such collateral
security, guarantee or right of offset, shall not relieve Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of Buyer against
Guarantor.  This Guaranty shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon Guarantor and their
successors and assigns thereof, and shall inure to the benefit of Buyer, and
successors, indorsees, transferees and assigns, until all the Obligations and
the obligations of Guarantor under this Guaranty shall have been satisfied by
payment in full, notwithstanding that from time to time during the term of the
Repurchase Agreement and the Purchase and Sale Agreement, Seller may be free
from any Obligations.

 

(b)                                 Without limiting the generality of the
foregoing, Guarantor hereby agrees, acknowledges, and represents and warrants to
Buyer as follows:

 

(i)                                     Guarantor hereby waives any defense
arising by reason of, and any and all right to assert against Buyer any claim or
defense based upon, an election of remedies by Buyer which in any manner
impairs, affects, reduces, releases, destroys and/or extinguishes Guarantor’s
subrogation rights, rights to proceed against Seller or any other guarantor for
reimbursement or contribution, and/or any other rights of Guarantor to proceed
against Seller, against any other guarantor, or against any other person or
security.

 

(ii)                                  Guarantor is presently informed of the
financial condition of Seller and of all other circumstances which diligent
inquiry would reveal and which bear upon the risk of nonpayment of the
Obligations.  Guarantor hereby covenants that it will make its own investigation
and will continue to keep itself informed of Seller’s financial condition, the
status of other guarantors, if any, of all other circumstances which bear

 

4

--------------------------------------------------------------------------------


 

upon the risk of nonpayment and that it will continue to rely upon sources other
than Buyer for such information and will not rely upon Buyer for any such
information.  Absent a written request for such information by Guarantor to
Buyer, Guarantor hereby waives its right, if any, to require Buyer to disclose
to Guarantor any information which Buyer may now or hereafter acquire concerning
such condition or circumstances including, but not limited to, the release of or
revocation by any other guarantor.

 

(iii)                               Guarantor has independently reviewed the
Repurchase Agreement, the Purchase and Sale Agreement and related agreements and
has made an independent determination as to the validity and enforceability
thereof, and in executing and delivering this Guaranty to Buyer, Guarantor is
not in any manner relying upon the validity, and/or enforceability, and/or
attachment, and/or perfection of any Liens or security interests of any kind or
nature granted by Seller or any other guarantor to Buyer, now or at any time and
from time to time in the future.

 

7.                                      Reinstatement.  This Guaranty shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by Buyer upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Seller or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, Seller or any substantial part of its property, or
otherwise, all as though such payments had not been made.

 

8.                                      Payments.  Guarantor hereby agrees that
the Obligations will be paid to Buyer without set-off or counterclaim in U.S.
Dollars.

 

9.                                      Event of Default.  If an Event of
Default under the Repurchase Agreement or the Purchase and Sale Agreement shall
have occurred and be continuing, Guarantor agrees that, as between Guarantor and
Buyer, the Obligations may be declared to be due in accordance with the terms of
the Repurchase Agreement or the Purchase and Sale Agreement for purposes of this
Guaranty notwithstanding any stay, injunction or other prohibition which may
prevent, delay or vitiate any such declaration as against a Seller and that, in
the event of any such declaration (or attempted declaration), such Obligations
shall forthwith become due by Guarantor for purposes of this Guaranty.

 

10.                               Severability.  Any provision of this Guaranty
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

11.                               Headings.  The paragraph headings used in this
Guaranty are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

12.                               No Waiver; Cumulative Remedies.  Buyer shall
not by any act (except by a written instrument pursuant to paragraph 13 hereof),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default,

 

5

--------------------------------------------------------------------------------


 

Potential Default or Event of Default or in any breach of any of the terms and
conditions hereof.  No failure to exercise, nor any delay in exercising, on the
part of Buyer, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by Buyer of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Buyer would otherwise have on any future occasion.  The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.

 

13.                               Waivers and Amendments; Successors and
Assigns; Governing Law.  None of the terms or provisions of this Guaranty may be
waived, amended, supplemented or otherwise modified except by a written
instrument executed by Guarantor and Buyer, provided that any provision of this
Guaranty may be waived by Buyer in a letter or agreement executed by Buyer or by
facsimile or electronic transmission from Buyer to Guarantor.  This Guaranty
shall be binding upon the personal representatives, successors and assigns of
Guarantor and shall inure to the benefit of Buyer and its successors and
assigns.  .

 

14.                               Notices.  Notices delivered in connection with
this Guaranty shall be given in accordance with Section 20 of the Repurchase
Agreement and Section 20 of the Purchase and Sale Agreement.

 

15.                               Jurisdiction.

 

(a)                                 THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 GUARANTOR HEREBY WAIVES TRIAL BY JURY. 
GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT
OF THE STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS OR THE PROGRAM DOCUMENTS IN ANY ACTION OR PROCEEDING.  GUARANTOR
HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE TO, EXCLUSIVE PERSONAL
JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY
DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS OR THE PROGRAM
DOCUMENTS.

 

16.                               Integration.  This Guaranty represents the
agreement of Guarantor with respect to the subject matter hereof and there are
no promises or representations by Buyer relative to the subject matter hereof
not reflected herein.

 

17.                               Acknowledgments.  Guarantor hereby
acknowledges that:

 

(a)                                 Guarantor has been advised by counsel in the
negotiation, execution and delivery of this Guaranty and the other Program
Agreements and Program Documents;

 

6

--------------------------------------------------------------------------------


 

(b)                                 Buyer does not have any fiduciary
relationship to Guarantor, Guarantor does not have any fiduciary relationship to
Buyer and the relationship between Buyer and Guarantor is solely that of surety
and creditor; and

 

(c)                                  no joint venture exists between Buyer and
Guarantor or among Buyer, Seller and Guarantor.

 

18.                               Amendment and Restatement.  The terms and
provisions of the Existing Guaranty shall be amended and restated in their
entirety by the terms and provisions of this Guaranty, and the provisions of
this Guaranty shall supersede all provisions of the Existing Guaranty as of the
date hereof.  From and after the date hereof, all references made to the
Existing Guaranty in any Program Agreement or in any Program Document or in any
other instrument or document shall, without more, be deemed to refer to this
Guaranty.

 

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Amended and Restated
Guaranty to be duly executed and delivered as of the date first above written.

 

 

 

 

PRIVATE NATIONAL MORTGAGE
ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

Signature Page to Amended and Restated Guaranty

 

--------------------------------------------------------------------------------